ORDER ON REMAND
This Court having issued a judgment reversing the judgment below, 143 N.J. 97, 668 A.2d 1067 (1995), and the Supreme Court of the United States having entered an order vacating that judgment and remanding the matter to the Court for further consideration in light of Smiley v. Citibank (South Dakota), N.A., 517 U.S. _, 116 S.Ct. 1730, 135 L.Ed.2d 25 (1996), and good cause appearing;
*66IT IS ORDERED that the judgment of the Appellate Division, reported at 272 N.J.Super. 526, 640 A.2d 855 (1994), is hereby reinstated for the reasons expressed in Smiley, supra.